NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               APR 24 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

SETH ABRAHAMS,                                    No. 13-15889

              Plaintiff-counter-defendant -       D.C. No. 3:12-cv-01006-JCS
Appellant,

  v.                                              MEMORANDUM*

HARD DRIVE PRODUCTIONS, INC.,

              Defendant-counter-claimant -
Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Joseph C. Spero, Magistrate Judge, Presiding

                        Argued and Submitted April 9, 2014
                            San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.**

       This is an appeal from the district court’s dismissal of the action for lack of

subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. The

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert W. Pratt, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
complaint seeks declaratory relief regarding claims that had been previously

dismissed twice, and hence could not now create any justiciable controversy. Fed.

R. Civ. P. 41(a)(1)(B); see Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
1074, 1076 (9th Cir. 1999) (explaining the “two dismissal rule”).

      On appeal, the appellant argues that the action should not have been

dismissed because the complaint laid out an additional cause of action of qui tam

sufficient to sustain subject matter jurisdiction. A close examination of the

complaint reveals no such claim. This is the inevitable conclusion under even the

lenient standards of notice pleading, and such lenient standards are no longer

applicable. See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007).

      AFFIRMED.




                                          2